Citation Nr: 1008778	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-07 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
back disorder. 
 
2.  Entitlement to service connection for a low back 
disability. 
 
3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
foot disorder. 
 
4.  Entitlement to service connection for a foot disability. 
 
5.  Entitlement to service connection for bilateral knee 
disability on a direct basis. 
 
6.  Entitlement to service connection for sarcoidosis. 
 
7.  Entitlement to an evaluation in excess of zero percent 
for migraine headaches.  




REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to June 
1988.  

Service connection for low back pain and muscle and foot 
joint pain (arthritis) was originally denied by a Department 
of Veterans Affairs (VA) Regional Office (RO) rating 
determination in November 2002.  The Veteran did not perfect 
a timely appeal to those determinations and they became 
final. See 38 C.F.R. § 20.1103 (2009).  

The current appeal comes before the VA Board of Veterans 
Appeals (Board) from rating decisions of the VA RO in 
Houston, Texas that declined to reopen the claims of 
entitlement to service connection for low back, foot and 
bilateral knee disorders in August 2004.  The Board observes, 
however, that entitlement to service connection for bilateral 
knee disability was not denied previously and is in fact an 
original claim not subject to reopening.  Therefore it has 
been recharacterized on the title page of this decision.  

Service connection for migraine headaches was granted by 
rating action in November 2006.  A noncompensable disability 
evaluation was assigned from April 8, 2004 from which the 
Veteran appeals for a higher initial rating.  Entitlement to 
service connection for sarcoidosis was denied in a VA rating 
decision in November 2007.

The Veteran was afforded a videoconference hearing in January 
2010 before the undersigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.  

The case was remanded by a decision of the Board dated in 
July 2009.

Following review of the record, the issues of entitlement to 
service connection for sarcoidosis and an evaluation in 
excess of zero percent for migraine headaches are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  To the extent that there may be sarcoidosis 
involving the knees, this is relevant to the remand for 
sarcoidosis.


FINDINGS OF FACT

1.  In an unappealed November 2002 rating decision, the RO 
denied entitlement to service connection for low back pain.  

2.  The evidence submitted since the RO's November 2002 
rating decision relates to an unestablished fact necessary to 
substantiate the claim of service connection for a low back 
disorder. 

3.  In an unappealed November 2002 rating decision, the RO 
denied entitlement to service connection for muscle and joint 
pain of the feet (arthritis).

4.  The evidence submitted since the RO's November 2002 
rating decision relates to an unestablished fact necessary to 
substantiate the claim of service connection for muscle and 
joint pain of the feet.

5.  A low back disorder was not manifest during service and 
arthritis was not manifest within one year of separation from 
service.

6.  A low back disorder was first manifest years after 
discharge from active duty and is unrelated to service.

7.  Bilateral foot disability was first manifest many years 
after discharge from active duty and is unrelated to service.

8.  Bilateral knee disability was not manifest during service 
and arthritis was not manifest within one year of separation 
from service. 

9.  Bilateral knee disability was first manifest years after 
discharge from active duty and is unrelated to service.


CONCLUSIONS OF LAW

1.  The November 2002 RO decision that denied entitlement to 
service connection for low back pain is final. 38 U.S.C.A. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 
(2009).

2.  The evidence received subsequent to the November 2002 RO 
decision is new and material and the appellant's claim of 
entitlement to service connection for a low back disorder is 
reopened. 38 C.F.R. § 3.156 (2009).

3.  The November 2002 RO decision that denied service 
connection for muscle and joint pain of the feet is final. 38 
U.S.C.A. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 20.1103 (2009).

4.  The evidence received subsequent to the November 2002 
rating determination for muscle and joint pain of the feet is 
new and material and the appellant's claim of entitlement to 
service connection for such is reopened. 38 C.F.R. § 3.156 
(2009).

5.  A low back disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred in service. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

6.  Bilateral foot disability was not incurred in or 
aggravated by service. §§ 1131, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

7.  Bilateral knee disability was not incurred in or 
aggravated by and arthritis may not be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claims of entitlement to 
service connection for low back and foot disorders.  She also 
asserts that she has bilateral knee disability of service 
onset for which service connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  In this regard, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.  

Here, the Veteran was sent a letter in April 2004 that 
informed her of what evidence was required to reopen and to 
substantiate the claims of service connection for a low back 
disorder and foot disability.  The Board thus finds that 
adequate notice has been provided.  Notification that 
included information pertaining to a disability rating and an 
effective date for the award if service connection were 
granted has also been sent to the appellant.  In this case, 
however, service connection is being denied.  Therefore, no 
rating or effective date will be assigned with respect to the 
claimed conditions. See Dingess.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims currently being adjudicated.  
Extensive private and VA clinical records have been received 
and associated with the claims folder and considered.  The 
Veteran was afforded a comprehensive VA examination for 
compensation purposes in September 2006 that included 
pertinent history and review of the claims folder.  The Board 
determines that this examination was adequate for 
adjudication purposes.  The case was remanded for further 
development in July 2009 subsequent to which the appellant 
presented testimony on personal hearing in January 2010.  She 
does not contend that there is outstanding evidence that has 
not been considered with respect to these issues on appeal.  

The Board thus finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993) Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  No further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claims. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claims 
are ready for consideration on the merits.

The record reflects that during the hearing in January 2010, 
the VA Veterans Law Judge advised the appellant as to what 
was required for a grant of service connection.  A potential 
evidentiary defect was identified and a suggestion for a cure 
was addressed.  The actions of the Veterans Law Judge 
supplement VCAA and comply with 38 C.F.R. § 3.103 (2009).  
Additionally, pertinent evidence was received at the hearing 
in support of the claim for a low back disorder.  The 
appellant  waived consideration of the additional evidence by 
the agency of original jurisdiction.  Therefore, the Board 
can consider this evidence in the first instance without 
returning it to the RO for a supplemental statement of the 
case. See 38 C.F.R. § 20.1304(c) (2009).  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1131 (West 2002 & 
Supp 2009); 38 C.F.R. § 3.303 (2009).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946 and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Factual Background and Legal Analysis

Service connection for low back and foot disabilities was 
originally denied in November 2002 and the Veteran did not 
perfect an appeal.  The determinations are final. See 38 
C.F.R. § 20.1103 (2009).  The Board must therefore review all 
of the evidence submitted since the final disallowance of the 
claims to determine whether the claims for service connection 
should be reopened and re-adjudicated de novo. See Evans v. 
Brown, 9 Vet. App. 273 (1996).  A claim that is the subject 
of a final decision can only be reopened upon the submission 
of new and material evidence. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 2001.

New evidence is defined in 38 C.F.R. § 3.156(a) (2009) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

1.  New and material evidence to reopen the claim of service 
connection for a low back disorder.

The evidence of record at the time of the November 2002 RO 
decision that denied service connection for low back included 
service treatment records that showed no treatment or 
complaints referable to the back.  Records show that the 
Veteran was struck from behind in a car accident on the 
morning of October 14, 1987 and complained of headaches.  She 
was wearing a seat belt.  It was noted that she signed out 
against medical advice early that afternoon.  The spine and 
musculoskeletal system were evaluated as normal on 
examination in May 1988 upon release from active duty.  

Records indicate that the Veteran entered the Naval Reserves 
after active duty.  On a Report of Medical History dated in 
March 1990, she denied recurrent back pain.  In a Dental 
Health Questionnaire dated in May 1991, she denied arthritis 
and painful joints.

Post service private and VA outpatient clinical records 
dating from 1990 reflect the appellant was seen by VA in 
March 1999 for complaints of backache with unpacking after a 
recent move to Houston.  An assessment of low back pain was 
rendered for which medication was prescribed.  She underwent 
a physical examination in March 2000 and was found to have no 
joint or back deformities.  Range of motion was normal.  

By rating action dated in November 2002, service connection 
for low back pain was denied.  In essence, at the time of the 
prior denial, neither service nor training records showed low 
back treatment or complaints, and the Veteran had a normal 
separation examination.  Post service, there was no evidence 
of low back complaints for more than 10 years after discharge 
from active duty.  In addition, these was no evidence of 
pathology (disease or injury) to account for the complaints 
of pain.

Evidence added to the record following the November 2002 
denial of the claim of service connection for low back 
disability includes a private clinical record from T. G. 
Diaz, M.D., dated in May 2004 showing treatment for 
complaints that included lower back pain diagnosed as lumbar 
strain which the Veteran reported as having started during 
military service.  

A statement dated in November 2004 was received from the 
Veteran's sister stating that when the appellant came back 
from service, she constantly complained of back pain, and 
that it was obvious by her facial expression that she had 
difficulty in completing simple task such as picking up 
weight, bending over side to side and backwards and forwards.  
The Veteran was afforded a VA examination for compensation 
and pension purposes in August 2005 and indicated that she 
had suffered from back pain for 20 years.  Following 
examination, a pertinent diagnosis of lumbar strain was 
rendered.  In an addendum dated in September 2006, the 
examiner stated that initial back pain was noted after 
unpacking boxes and not after a car accident.  It was opined 
that low back pain was more likely than not secondary to a 
moving incident and less likely than not secondary to a motor 
vehicle accident in service.  

Statements were received from the Veteran's mother and sister 
in December 2006 attesting to the appellant's constant 
complaints of back pain from a car accident during service.  
Subsequent private and VA clinical records dating from 2007 
reflect that the Veteran was afforded continuing evaluation 
and treatment for a low back disorder which she related to a 
motor vehicle accident in service.  Private magnetic 
resonance imaging of the lumbar spine in May 2008 was 
interpreted as showing degenerative changes most pronounced 
at the L5-S1 level.  The appellant testified on personal 
hearing in January 2010 that she was involved in a car 
accident during service and that her back began to hurt 
badly.  She related that she went to the doctor at that time, 
was prescribed medication, and had had such symptoms since 
that time.  S. C. Davis, M.D., wrote in February 2010 that 
the Veteran was seen and examined for recurrent and chronic 
low back pain.  It was reported that she had presented 
approximately three years before with a problem that was 
originally diagnosed after a motor vehicle accident in 1987, 
and that "there is a possibility that this condition may 
have been exacerbated by her military service as well."

The Board has carefully reviewed the record and finds that 
the provisions of 38 C.F.R. § 3.156 are applicable in this 
matter.  At the time of the prior denial, there was no 
evidence of disease or injury or pathology to account for her 
complaints.  In the context of the reasons for the prior 
denial, this evidence is new and material.  This information 
was not of record at the time of the prior denial.  The Board 
thus finds that such evidence serves as a basis to reopen the 
claim of entitlement to service connection for a low back 
disorder under 38 C.F.R. § 3.156.  As such, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  It will be addressed in decision that follows.



2.  Service connection for a back disorder/arthritis.

The Veteran ascribes current low back disability to a motor 
vehicle injury in service.  The Board observes however, that 
she had no back complaints when seen for treatment after the 
accident in October 1987.  Service treatment records clearly 
indicate that she signed out against medical advice and no 
subsequent treatment for back complaints is recorded.  The 
available evidence first reflects complaints of pain 
pertaining to the back in 1999 after unpacking during a move, 
more than 10 after discharge from active duty.  Nothing in 
the post service clinical record dating from 1990 to 1999 
indicates that the Veteran had a back disorder related to 
service.  The Board points out that she specifically denied 
back and/or joint pain in Naval Reserve records dated in 1990 
and 1991.  There is no reliable post service confirmation of 
any continuity of reported in-service back symptomatology, or 
evidence of degenerative changes (arthritis) of the low back 
within one year of discharge from active duty.  The Board 
thus finds that the silent service treatment records, the 
normal separation examination, her specific denial of a back 
disorder and joint pain in 1990 and 1991, as well as the more 
than 10-year lapse between service and objective evidence of 
a low back condition militate against a finding that the 
Veteran's assertions of injury and symptoms in service and 
continuity of symptomatology are credible.  We also note that 
the remote assertions of onset and continuity are in direct 
conflict with her specific denials in 1990 and 1991.  Thus, 
she is not a reliable historian.

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity. Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is 
obligated to and fully justified in determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  

The Board has carefully considered the lay statements and 
history.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation. 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  A layman is competent to report that he or 
she notices back symptoms as such come through one of the 
senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  

The Board has considered the lay evidence in this case and 
finds that the Veteran is competent to report symptoms and 
state that she has had low back symptoms since service.  
Statements submitted by her sister and mother attesting to 
their knowledge of low back pain deriving from a automobile 
accident in service have also been considered in this 
context.  Lay evidence must be considered when a Veteran 
seeks disability benefits.  38 C.F.R. § 3.307(b) (2009) 
clearly states that the factual basis for proving the 
existence of a chronic disease may be established by medical 
evidence, competent lay evidence or both.  Thus, nothing in 
the regulatory or statutory provisions noted above requires 
both medical and competent lay evidence; rather, they make 
clear that competent lay evidence can be sufficient in and of 
itself. See Buchanan v. Nicholson, 451 F.3d 1331 (2006). 

In this case, however, the Board finds that the Veteran's 
silent service records, the normal separation examination and 
the more contemporaneous denial of back and joint complaints 
in 1990 and 1991 are far more probative than remote 
statements of in-service onset and continuity.  Furthermore, 
her current testimony directly conflicts with the denial of a 
back problem in 1990, less than two years after discharge 
from active duty.  In this regard, the Board concludes that 
the Veteran has not been a reliable historian and that her 
later account and history in this regard are self serving and 
not credible.  Lay statements submitted on the Veteran's 
behalf in this regard also suffer from the same deficiencies.  
Therefore, when considering the entirety of the evidence of 
record, the Board finds that there is neither inservice 
chronicity nor continuity of symptomatology of the low back 
condition. See 38 C.F.R. § 3.303.

In light of the above, the Board finds that Dr. Davis' 
February 2010 opinion relating a back disorder to service is 
not probative.  This is because it is based on the 
appellant's own reported history of injury in service that is 
not credible.  A medical opinion based on an inaccurate 
factual premise is not probative. Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  As such, Dr. Davis' opinion is not 
reliable or persuasive.  The Board observes that other 
examiners in the record also recite the Veteran's claim of 
back disability dating back to service.  However, her own 
reported history that is contained in the medical reports 
does not constitute reliable evidence that the alleged 
inservice event actually occurred.  As noted above, she is 
found to not be a credible historian.  Moreover, when 
examined for VA compensation purposes in 2005, after review 
of the record, the examiner clearly found that a back 
condition was more likely due the moving and unpacking injury 
in 1999, and less likely than not due to the motor vehicle 
accident in service.  This opinion, based on a supported 
factual predicate, is far more reliable and constitutes 
negative evidence.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
current degenerative changes of the low back are related to 
service, or to any incident therein.  Furthermore, there is 
no proof of arthritis within one year of separation from 
service.  The Board thus finds that the preponderance of the 
evidence is against the claim and service connection for a 
low back disorder must be denied. See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

3.  New and material evidence to reopen the claim of service 
connection for bilateral foot disability.

The evidence of record at the time of the November 2002 RO 
decision that denied service connection for a foot disorder 
included service treatment records that showed no treatment 
or complaints referable to the feet.  Service records show 
that she was struck from behind in a car accident on the 
morning of October 14, 1987 and complained of headaches.  It 
was noted that she signed out against medical advice early 
that afternoon.  The feet, lower extremities, and 
musculoskeletal system were evaluated as normal on separation 
examination in May 1988.  On a Report of Medical History 
dated in March 1990 for the Naval Reserves, she denied foot 
trouble.  She also denied arthritis and painful joints on a 
Dental Health Questionnaire dated in May 1999.  Post service 
a VA outpatient clinical record dated in March 2000 indicates 
no joint deformities.  

By rating action dated in November 2002, service connection 
for muscle and joint pain of the feet was denied.  In 
essence, at the time of the prior denial, service clinical 
records did not show treatment or complaints for the feet and 
the Veteran had a normal separation examination in this 
regard.  The post service records reflected no treatment or 
diagnosis pertaining to the feet and service connection was 
denied on the basis of no current foot disability 
demonstrated.  

Evidence added to the record following the November 2002 
denial of the claim of service connection for muscle and 
joint pain of the feet includes the results of a VA 
examination in August 2005 whereupon hallux valgus and pes 
planus were diagnosed.  Statements were received from the 
Veteran's mother and sister in December 2006 attesting to her 
experiencing constant pain in joints that included the feet.  
The appellant testified on personal hearing in January 2010 
that she felt her foot condition related back to the motor 
vehicle accident in service.  She stated that she had 
received continuing treatment for the feet since service and 
was currently seeing a podiatrist in this regard.

The Board has carefully reviewed the record and finds that 
the provisions of 38 C.F.R. § 3.156 are also applicable in 
this regard.  At the time of the prior denial, there was no 
evidence of disease or injury or pathology to account for 
foot complaints.  In the context of the reasons for the prior 
denial, the additional evidence is new and material.  The 
Veteran now has a diagnosis of hallux valgus and pes planus.  
This information was not of record at the time of the prior 
denial.  The Board thus finds that such evidence serves as a 
basis to reopen the claim of entitlement to service 
connection for bilateral foot disability under 38 C.F.R. 
§ 3.156.  As such, the claim of entitlement to service 
connection for bilateral foot disability is reopened.  It 
will be addressed in decision that follows.



3.  Service connection for bilateral foot disability.

The Veteran relates current foot disability to a motor 
vehicle injury in service.  The Board notes however, that she 
had no foot complaints when seen for treatment after the 
accident in October 1987.  The evidence first documents a 
diagnosis pertaining to the feet on VA examination in 2005.  
Nothing in the post service clinical record dating from 1990 
to 2005 indicates that the Veteran had a foot disorder 
related to service.  The Board points out that she 
specifically denied foot problems and/or joint pain in Naval 
Reserve records dated in 1990 and 1991.  There is no reliable 
post service showing of any continuity of reported in-service 
foot symptomatology, or evidence of degenerative changes 
(arthritis) of the foot within one year of discharge from 
active duty.  The Board thus finds that the silent service 
treatment records, the normal separation examination, her 
specific denial of a foot disorder and joint pain in 1990 and 
1991, as well as the more than 17-year lapse between service 
and objective evidence of bilateral foot disability militate 
against a finding that the Veteran's assertions of injury to 
the foot and symptoms in service and continuity of 
symptomatology are credible.  We also note that the remote 
assertions of onset and continuity are in direct conflict 
with her specific denials in 1990 and 1991.  In view of such, 
she not found to be a reliable historian.

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity. Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is 
obligated to and fully justified in determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  

The Board has carefully considered the lay statements and 
history.  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation. 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  A layman is competent to report that he or 
she notices foot symptoms as such come through one of the 
senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  

The Board has considered the lay evidence in this case and 
finds that the Veteran is competent to report symptoms and 
state that she has had foot symptoms since service.  
Statements submitted by her sister and mother attesting to 
their knowledge of joint pain affecting feet have also been 
considered in this context.  Lay evidence must be considered 
when a Veteran seeks disability benefits.  38 C.F.R. 
§ 3.307(b) (2009) clearly states that the factual basis for 
proving the existence of a chronic disease may be established 
by medical evidence, competent lay evidence or both.  Thus, 
nothing in the regulatory or statutory provisions noted above 
requires both medical and competent lay evidence; rather, 
they make clear that competent lay evidence can be sufficient 
in and of itself. See Buchanan v. Nicholson, 451 F.3d 1331 
(2006). 

In this case, however, the Board finds that the Veteran's 
silent service records, the normal separation examination and 
the more contemporaneous denial of foot and joint complaints 
in 1990 and 1991 are far more probative than remote 
statements of in-service onset and continuity.  Furthermore, 
her current testimony directly conflicts with the denial of a 
foot problem in 1990, less than two years after discharge 
from active duty.  In this regard, the Board concludes that 
the Veteran has not been a reliable historian and that her 
later account and history in this regard are self serving and 
not credible.  Lay statements submitted on the Veteran's 
behalf in this regard also suffer from the same deficiencies.  
Therefore, when considering the entirety of the evidence of 
record, the Board finds that there is neither inservice 
chronicity nor continuity of symptomatology of the claimed 
inservice foot injury. See 38 C.F.R. § 3.303.

Moreover, when examined for VA compensation purposes in 2005, 
after review of the record, the examiner clearly found that 
the Veteran's hallux valgus and pes planus were not related 
to trauma.  This opinion is based on a supported factual 
predicate, is far more reliable, and constitutes negative 
evidence.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
current foot disabilities are related to service, or to any 
incident therein.  The Board thus finds that the 
preponderance of the evidence is against the claim and 
service connection for bilateral foot disability must be 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

4.  Service connection for bilateral knee disability.

The service treatment records do not refer to any treatment 
for the knees.  The lower extremities and musculoskeletal 
system were evaluated as normal on examination in May 1988 
for separation from service.  In a March 1990 Report of 
Medical History, the Veteran indicated that she had cramps in 
the legs but denied knee complaints.  In a Dental Health 
Questionnaire dated in May 1991, she denied arthritis and 
painful joints.  

Post service, the appellant was seen by Dr. Diaz in May 2004 
for complaints that included bilateral knee pain and 
swelling.  No diagnosis was recorded at that time.  In August 
2004, it was noted that she had had pain in the knees for 
years that was getting worse.  It was related that she 
reported her knee problems started during military training.  
Following examination, a diagnosis of osteoarthritis of knees 
was rendered.  

The Veteran was afforded an examination for VA in August 
2005.  She indicated that a knee problem began in service.  
On examination, it was reported that the knee joints' general 
appearance was within normal limits.  Range of motion was 
from zero to 140 degrees and that joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  The Drawer 
and McMurray's tests were within normal limits for both 
knees.  Following examination, the examiner stated that there 
was no pathology of the knees to render a diagnosis in this 
regard.  In a September 2006 addendum, the examiner 
reiterated that there was no documented pathology of the 
knees.  

Private clinical reports from D. E. Burns, M.D., dating from 
May 2008 indicate complaints of arthralgia and myalgias.  It 
was noted that the appellant had age-related osteoarthritic 
changes in the knees with patellofemoral crepitus.  In a 
subsequent clinical report in May 2008, Dr. Burns noted that 
the Veteran had patellofemoral crepitus in the knees due to 
osteoarthritis and sarcoid arthropathy.

In statements dated in November 2004 and December 2006, the 
Veteran's mother and sister attest to their knowledge of 
chronic painful arthritic symptoms affecting the Veteran's 
legs.  The appellant presented testimony on personal hearing 
in January 2010 essentially to the effect that joint pain was 
related to the motor vehicle accident she had in service.  

The Board observes that despite the Veteran's contentions 
that she injured the knees in service, the available evidence 
first reflects a diagnosis pertaining to knees in 2004, 
approximately 16 years after discharge from active duty.  
Nothing in the post service clinical record dating from 1990 
suggests a knee disorder deriving from service.  The Board 
points out that the Veteran specifically denied knee 
complaints in Naval Reserve records dated in 1990.  There is 
no reliable post service showing of any continuity of 
reported in-service knee symptomatology, or evidence of 
degenerative changes (arthritis) of the knees within one year 
of discharge from active duty.  The Board thus finds that the 
silent service treatment records, the normal separation 
examination, her specific denial of a knee condition in 1990 
and the 16-year lapse between service and objective evidence 
of knee diagnosis militate against a finding that the 
Veteran's assertions of knee symptoms in service and 
continuity of symptomatology are credible.  

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity. Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is 
obligated to and fully justified in determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  

The Board has carefully considered the appellant's lay 
statements and history.  Lay assertions may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation. 38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 
451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to 
report that he or she notices knee symptoms as such come 
through one of the senses. See Layno v. Brown, 6 Vet. App 
465, 470 (1994).  

The Board has considered the lay evidence in this case and 
finds that the Veteran is competent to report prior symptoms 
and state that she has had bilateral knee pain since service.  
Statements also submitted by her sister and mother attesting 
to their knowledge of generalized joint pain are also 
evaluated in this context.  If submitted, lay evidence must 
be considered when a Veteran seeks disability benefits.  The 
factual basis for proving the existence of a chronic disease 
may be established by medical evidence, competent lay 
evidence or both. See 38 C.F.R. § 3.307(b) (2009).  Thus, 
nothing in the regulatory or statutory provisions noted above 
requires both medical and competent lay evidence; rather, 
they make clear that competent lay evidence can be sufficient 
in and of itself. See Buchanan v. Nicholson, 451 F.3d 1331 
(2006). 

In this case, however, the Board finds that the Veteran's 
silent service records, the normal separation examination and 
her more contemporaneous denial of knee disability in 1990 
are far more probative than remote statements of in-service 
onset and continuity.  Furthermore, her current testimony 
contrasts with the denial of a knee problem in 1990, less 
than two years after discharge from active duty.  In this 
regard, the Board concludes that the Veteran has not been a 
reliable historian and that her later account and history in 
this regard are self serving and not credible.  Lay 
statements submitted on the Veteran's behalf in this regard 
also suffer from the same deficiencies.  Therefore, when 
considering the entirety of the evidence of record, the Board 
finds that there is neither inservice chronicity nor 
continuity of symptomatology of the claimed knee disability. 
See 38 C.F.R. § 3.303.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
bilateral knee disability, diagnosed as osteoarthritis, is 
related to service or to any incident therein.  Furthermore, 
there is no proof of arthritis within one year of separation 
from service.  The Board thus finds that the preponderance of 
the evidence is against the claim and service connection for 
bilateral knee disability must be denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

The application to reopen the claim of entitlement to service 
connection for a low back disorder is granted.

The application to reopen the claim of entitlement to service 
connection for bilateral foot disability is granted.

Service connection for a low back disorder is denied.

Service connection for bilateral foot disability is denied.

Service connection for bilateral knee disability is denied.  


REMAND

The Veteran asserts that she has sarcoidosis of service onset 
for which service connection should be granted.  She asserts 
that her doctor has told her that symptoms she had in service 
were evidence of a sarcoid process.  

Sarcoidosis is a chronic, progressive, systemic granulomatous 
reticulosis of unknown etiology, involving almost any organ 
or tissue, including the skin, lungs, lymph nodes, liver, 
spleen, eyes, and small bones of the hands and feet. 
Dorland's Illustrated Medical Dictionary 1484 (28th ed. 
1994).  

Review of the service treatment records reflects that the 
Veteran was seen for respiratory symptoms in service, as well 
enlarged lymph nodes in the groin area in October 1987, skin 
symptoms in October and November 1987, and tender enlarged 
lymph nodes in the neck in March 1988.  In October 1987, it 
was recorded that she had had difficulty in performing 
pulmonary function studies although the computer-calculated 
results were satisfactory.  It was recommended that she 
repeat the test in one week.  However, the results of such, 
if performed, are not of record.  It is unclear on the 
service discharge examination report in May 1988 as to 
whether the appellant had a chest X-ray.  In the Report of 
Medical History dated in March 1990, she indicated that she 
had pain or pressure in the chest.  In May 1991, the 
appellant was seen for a persistent cough.  In a February 
2010 statement from the appellant's treating physician, S. C. 
Davis, M.D., it was opined her history of symptoms during 
military "may indicate that she at least as likely as not 
had the diagnosis [of sarcoidosis] during service."  

In view of the above, the Board is of the opinion that the 
Veteran should be provided a VA examination to ascertain 
whether or not Sarcoidosis is related to service.  

The Veteran asserts that the symptoms associated with her 
service-connected migraines are more severely disabling than 
reflected by the currently assigned disability evaluation and 
warrant a higher rating.  VA outpatient records dated through 
March 2009 reference some treatment for headaches.  In a 
Hearing Memorandum dated in June 2009, the Veteran's 
representative requested that an examination be scheduled for 
migraines because the Veteran stated that the condition had 
gotten worse.  Received at the hearing in January 2010 was a 
journal from the Veteran delineating the dates and duration 
of her migraines, the symptoms associated with such and the 
medication she had been prescribed in this regard.  Under the 
circumstances, the Board finds that a current examination 
would be helpful in ascertaining the status of the service-
connected headaches and their effect of on her employment.  



Accordingly, the case is REMANDED for the following actions:

1.  Relevant VA treatment dating 
from April 2009 should be retrieved 
and associated with the claims 
folder.

2.  The Veteran should be afforded 
a VA examination to determine 
whether she has sarcoidosis related 
to service.  The claims folder must 
be made available to the examiner.  
All necessary tests and studies 
should be conducted and clinical 
findings should be reported.  The 
examiner is requested to provide an 
opinion as to whether it is at 
least as likely as not that 
sarcoidosis has its origins in 
service or within one year of 
discharge from active duty.  The 
report and opinion should be set 
forth in detail.

3.  The Veteran should be afforded 
a VA examination to determine the 
severity of service-connected 
migraine headaches.  The claims 
folder must be made available to 
the examiner prior to evaluation.  
The examiner should provide as to 
whether the appellant's migraine 
headaches are prostrating in nature 
and, if so, whether the prostrating 
attacks have occurred on average 
once in two months over the last 
several months, occurred an average 
of once a month over the last 
several months, or occur very 
frequently with completely 
prostrating and prolonged attacks 
productive of severe economic 
inadaptability.  A complete 
rationale should accompany the 
opinion provided.

4.  The Veteran must be given 
adequate notice of the 
examinations, to include advising 
her of the consequences of failure 
to report. See 38 C.F.R. § 3.655 
(2009).

5.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the 
remaining issues on appeal.  If a 
benefit is not granted, the 
appellant and her representative 
should be provided a supplemental 
statement of the case and afforded 
an opportunity to respond before 
the case is returned to the Board 
for appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


